Citation Nr: 0916035	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-39 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1972 
and from January 1991 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which granted service 
connection for hypertension, and assigned a noncompensable 
disability rating effective as of September 14, 2004.  The 
Veteran expressed disagreement with the assigned initial 
disability rating and perfected a substantive appeal.


FINDING OF FACT

The Veteran's hypertension is not characterized by diastolic 
blood pressure of predominantly 100 or more; systolic blood 
pressure of predominantly 160 or more; or a history of 
diastolic blood pressure of predominantly 100 or more 
requiring continuous medication for control.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
compensable disability rating for hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In September 2005, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  As to the issue of a higher initial 
disability rating for the now service-connected disability, 
an increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).

Nonetheless, following the award of service connection and 
subsequent to the Veteran's request for an increased 
disability rating, the matter was redjudicated in the 
November 2006 Statement of the Case.  There is no allegation 
from the Veteran that he has any evidence that is needed for 
a full and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The Veteran's claim for an increased disability rating arises 
from his disagreement with the initial disability rating 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Dingess requirements in the present 
appeal, requisite notice was provided to the Veteran by 
letter dated in August 2006.  Nevertheless, because the claim 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant VA and private 
medical treatment records have been obtained.  The Veteran 
has also been afforded a VA examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Increased Initial Disability Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2008) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Hypertension

The RO granted service connection for hypertension by rating 
action dated in December 2005, and assigned a noncompensable 
disability rating, effective as of September 14, 2004.

The Veteran's service-connected hypertension is currently 
rated noncompensable  under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this diagnostic code 
provision, a 10 percent disability rating is assigned for 
hypertension when diastolic pressure is predominately 100 or 
more; or when systolic pressure is predominantly 160 or more; 
or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 disability percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  A 
40 percent disability rating is assigned when diastolic 
pressure is predominantly 120 or more.  A maximum 60 percent 
disability  rating is assigned when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

As indicated above, to receive the next higher rating of 10 
percent, the Veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
100 or more; or the Veteran's systolic pressure must be 
predominantly 160 or more.  The evidence in this case 
demonstrates that neither the Veteran's predominant diastolic 
or systolic pressures meet the thresholds necessary for the 
next higher 10 percent rating.

Private medical records from C. D., M.D., dated from November 
2004 to August 2005 show that the Veteran's blood pressure 
was intermittently read to be 140/80, 148/90, 150/100, 
120/78, 148/72, and 160/90.

A VA examination report dated in December 2004 shows that the 
Veteran was diagnosed with essential hypertension.  His blood 
pressure was read to be 138/88,  135/90, and 140/85. 

Private medical records from W. J. D., M.D., dated from June 
2005 to October 2005 show that the Veteran's blood pressure 
was read to be 119/73, 170/60, 128/60, 176/44, 118/73, 
130/73, and 120/68.

A VA examination report dated in November 2005 shows that the 
Veteran reported having a history of some isolated blood 
pressure elevations at times, especially when he was a heavy 
smoker of two to three packs per day, but he denied being on 
any medications up to approximately a year and a half 
earlier.  Initially, his pressure was said to be running 
160/85, 145/85 or 90, but with the advent of medication and 
following his coronary, his pressure ranged in the 110 to 120 
systolic and in the 70's diastolic.  Blood pressure on 
examination was read to be 128/80, 122/78, and 120/80.  The 
diagnosis was hypertension, with the onset approximately in 
2003, controlled on medications.

VA outpatient treatment records dated from September 2004 to 
September 2005 show that the Veteran's blood pressure to be 
138/88, 154/88, 138/88, 156/97, and 129/76.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in November 2006, the Veteran asserted that the November 2005 
VA examination had been inadequate as it did not report three 
separate blood pressure readings.  He added that various 
cardiovascular diagnostic testing had not been conducted.

Following a careful review of the evidence, the Board finds 
that the Veteran's hypertension is not shown to be more than 
noncompensable.  The Veteran's blood pressure has been read 
on various occasions over the course of this appeal.  
Notwithstanding the assertions of the Veteran in November 
2006, there have been more than three separate blood pressure 
readings conducted on examination over the course of this 
appeal.  The medical reports show diastolic readings which 
have been predominantly below 100.  Out of the 24 total blood 
pressure readings of record since November 2004, only one 
exhibited a diastolic reading that was at least 100.

Additionally, the competent medical evidence of record has 
not shown that the Veteran had systolic pressure that was 
predominantly 160 or more.  The medical reports show that out 
of the 24 total blood pressure readings of record since 
November 2004, only three exhibited a diastolic reading that 
was at least 100.  This amount to approximately 12.5 percent 
of the readings, which the Board finds is not sufficient to 
be considered a predominant amount of the readings.

Finally, the competent medical evidence of record has not 
shown that the Veteran had a history of diastolic pressure 
predominantly 100 or more that required the use of continuous 
medication for control.  The VA examiner in November 2005 
indicated that prior to the use of medication, the Veteran's 
blood pressure was running 160/85, 145/85 or 90, but that 
after medication, it ranged in the 110 to 120 systolic and in 
the 70's diastolic.  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

Hence, the Board finds that the currently assigned 
noncompensable disability rating is appropriate.

The Board has considered the Veteran's assertions that his 
blood pressure is more disabling than reflected by his 
current disability rating.  However, the Board is limited to 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
were the only medical findings which could be considered in 
concluding that an increased disability rating for 
hypertension is not appropriate.  The Board notes that the 
Veteran has already been separately rated for coronary artery 
disease with stent implantation associated with diabetes 
mellitus, type II, with erectile dysfunction.

The preponderance of the evidence is against the claim for a 
compensable disability rating greater for the service-
connected hypertension over the entire course of this appeal.  
Thus, the benefit-of-the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 54-56.

Extra-schedular consideration

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the Veteran as required in Schafrath, 1 Vet. App. at 589.  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  However, there's been no 
assertion or showing that the Veteran's hypertension has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extra schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995).


ORDER

An initial compensable disability rating for hypertension is 
denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


